Denying Appeal.
This is an appeal prayed in this court by the Central Wholesale Company, and six other creditors of the Sanitary Grocery Company, from a judgment refusing them judgments against appellee W.S. Yaden, and refusing to adjudge to the various appellants liens for their respective claims upon a stock of goods bought *Page 704 
by W.S. Yaden from the Sanitary Grocery Company, and refusing to appoint a receiver thereof.
                              Jurisdiction.
These seven claims aggregate $651.32, but the jurisdiction of this court cannot be rested upon the aggregate of several totally separate and distinct claims no one of which is itself alone of sufficient size of confer jurisdiction. This is true even though the actions had been consolidated in the trial court, if the recoveries sought would have been separate recoveries as in this case. See Covington Bros.  Co. v. Jordan, 125 Ky. 73, 100 S.W. 326, 30 Ky. Law Rep. 1135, 15 Ann. Cas. 491, Reid-Murdock  Co. v. Model Meat, etc., Co.,204 Ky. 795, 265 S.W. 322; Wallins Creek Collieries Co. v. Marshall, 217 Ky. 647, 290 S.W. 519; 3 C. J. p. 412, sec. 210.
                        Appealing to this Court.
There are three methods by which a review, by this court of a judgment may be obtained:
(a) An appeal may be granted under certain circumstances (see section 950-1, Ky. Stat.) by the trial court, upon motion made during the term at which the judgment is rendered. Section 734, Civil Code of Practice.
(b) After the term at which the judgment was rendered, and subject to the limitations of section 745 of the Civil Code of Practice, an appeal may be granted under certain circumstances by the Clerk of this court. Section 734, Civil Code of Practice.
(c) An appeal may be granted by this court under certain circumstances upon motion if the amount in controversy be as much as $200. See section 950-1, Ky. Stats.
As appellants have filed here a transcript of the complete record and have endeavored to have an appeal granted them by the clerk of this court, we shall treat it as if it were a motion in this court for an appeal. See Gilmore  Helm v. Brown, 215 Ky. 100, 284 S.W. 1017; Matney v. Edmonds, 179 Ky. 243,  200 S.W. 365; Searcy v. Golden, 180 Ky. 324,202 S.W. 486. The Central Wholesale Company asserted the largest demand; it was a claim for $201.49. In answer it was asserted that it had received a payment, 5 per cent. *Page 705 
thereof, $10.05, which should have been credited thereon. This was not denied, and the agent of the Central Wholesale Company, who sold these goods, testifies in this case that such payment was made, therefore the most the Central Wholesale Company could recover, if this judgment were reversed, would be only $191.44, and no other claims were as much as $200; hence this court cannot itself grant an appeal in this case. See section 950-1 et seq., Ky. Stats.
Appeal denied, and matter dismissed.